COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 EX PARTE: LUIS NAJERA,                        §              No. 08-17-00216-CR

                      Appellant.               §                 Appeal from the

                                               §               384th District Court

                                               §            of El Paso County, Texas

                                               §               (TC# 20010D05849)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until February 15, 2018. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. James D. Lucas, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before February 15, 2018.

       IT IS SO ORDERED this 23rd day of January, 2018.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.